DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/17/22.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande (2017/0134742) for the same reasons as set forth in Sec. 4 of the previous OA, dated 3/18.
With respect to the newly amended limitations, Deshpande already discloses the concept of such common decoding at least in part by discarding the current picture from the video data based on the first flag indicating a lack of use of the current picture as a reference picture (e.g. NoOutputOfPriorPicsFlag=1, or [0567], discardable_flag=1) and the second flag indicating incapability of the current picture of being output (e.g. PicOutputFlag=0).
Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. Applicant asserts on p.11-12 of the Remarks that the reference fails to disclose the amended pair of flags.  However, it is noted that applicant concedes on p. 12 that Deshpande discloses a flag indicating whether a picture is needed for output.  It is true that the discardable_flag may not teach whether a picture can be outputted as that claimed by the Applicant.  However, examiner does not rely on this flag to teach such capabilities because PicOutputFlag already meets such output capability when it is set to 1 and incapability of being output when it is set to 0.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419